                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

 VICTOR DONNELL FIELDS,                         Case No. 17-cv-2662-WMW-KMM

                     Plaintiff,

 v.

 STEPHEN HUOT, Director Behavioral
 Health Services; NANETTE LARSON,
 Health Services Director; DIANE
 MEDCHILL, Program
 Administrator/Associated Director of
 Behavioral Health Services;
 MICHELLE SAARI,                                              ORDER
 WOOC-Psychology Services Director;
 SHARLENE LOPEZ, Program
 Director; KRISTIN MUHL, In Patient
 Unit Director; BRONSON
 AUSTRENG, Correctional
 Officer/Case Manager; LON
 AUGDAHL, Psychiatric Physician;
 JEFF TITUS, Warden; GREGG
 SMITH, Associate Warden Operations;
 JOHN DOES;

                     Defendants.



      Victor Donnell Fields, who is an inmate at the Minnesota Correctional Facility in

Rush City, MN (“MCF-Rush City”), brings this action against several defendants

pursuant to 42 U.S.C. § 1983. In his February 26, 2018 Amended Complaint, Mr. Fields

alleges that the defendants have violated his constitutional right to be free from cruel

and unusual punishment because they are deliberately indifferent to his serious medical
needs. (Am. Compl., ECF No. 44.) Mr. Fields has recently made several pretrial

submissions, which the Court addresses in this Order.

I.     Motion to Amend

       On October 18, 2018, Mr. Fields submitted a document entitled

“Urgent/Emergency Retaliation/Harassment Directly Ordered by Defendant Warden

Jeff Titus and Subordinates … Also Motion to Amend Pleadings/New Defendants.”

(ECF No. 69.) In this document, Mr. Fields includes a lengthy narrative regarding

events that have occurred since the filing of this lawsuit, which he argues constitute

retaliation for his prosecution of this case. Because this document concerns matters that

occurred after the date of the Amended Complaint, the Court construes Mr. Fields’s

filing as a motion to serve a supplemental pleading.

       Requests for permission to file supplemental pleadings are governed by

Rule 15(d), which provides:

       On motion and reasonable notice, the court may, on just terms permit a
       party to serve a supplemental pleading setting out any transaction,
       occurrence, or event that happened after the date of the pleading to be
       supplemented. The court may permit supplementation even though the
       original pleading is defective in stating a claim or defense. The court may
       order that the opposing party plead to the supplemental pleading within a
       specified time.

Fed. R. Civ. P. 15(d). Courts have broad discretion to decide whether a supplemental

pleading is allowed. Minn. Mining & Mfg. Co. v. Superior Insulating Tape Co., 284 F.2d 478,

481 (8th Cir. 1960). “[A] party should not be permitted to supplement a pleading where

                                            2
the supplementation would hinder judicial efficiency, prejudice the rights of other

parties to the action, or would insert a frivolous claim.” Schneeweis v. Nw. Tech. Coll., No.

97-cv-1742 (JRT/RLE), 1998 WL 420564, at *13 (D. Minn. June 1, 1998) (citing Planned

Parenthood of S. Ariz. v. Neely, 130 F.3d 400, 402 (9th Cir. 1997); Cohen v. Reed, 868 F. Supp.

489, 497 (E.D.N.Y. 1994)). Rule 15(d) to add post-complaint allegations so that the

entire dispute between the parties can be fully adjudicated , taking into account events

that “may have evolved since the action was initiated.” Id. (citing William Inglis & Sons

Baking Co. v. ITT Continental Baking Co., Inc., 668 F.2d 1014, 1057 (9th Cir. 1981)).

       Defendants Stephen Huot, Nanette Larson, Diane Medchill, Michelle Saari,

Sharlene Lopez, Kristin Muhl, Bronson Austreng, Jeff Titus, and Greg Smith (the

“DOC Defendants” assert that Mr. Fields’s request is procedurally improper. (Defs.’

Resp., ECF No. 70.) They argue that Mr. Fields has failed to comply with Local Rule

15.1 because he has not “provided a proposed amended pleading or even any insight as

to what his proposed amended pleading might include.” (Id. at 1.)

       The Court disagrees with the DOC Defendants’ contention that Mr. Fields failed

to give any indication of what his proposed supplemental pleading might include.

Though it is somewhat difficult to discern the exact contours of the supplemental

claims Mr. Fields seeks to add, some allegations can clearly be identified. He alleges that

MCF-Rush City officials submitted false disciplinary reports regarding his conduct,

resulting in his placement in administrative segregation on September 24, 2018. (ECF

                                              3
No. 69 at 1.) He asserts that this discipline was in retaliation for filing this case, and

possibly also based on racial discrimination. (Id.; see also id. at 9 (“I believe DOC officials,

staff, officers consider segregation/quiet status as sex offender treatment

programming/OASIS for me because I’m ‘black,’ knowing segregation is not a

therapeutic environment….”).) An attachment to his handwritten filing indicates that,

on September 24th, Mr. Fields was charged with multiple violations of prison rules

relating to his submission of sexually explicit kites provided to multiple female staff, but

Mr. Fields contends that he did not write the explicit materials. (Id. at 11.) He further

alleges that he was coerced into signing a waiver in which he admitted to the violations

by a prison official identified as “Sergeant Kunze.” (Id. at 1, 12–13, 20.) At the same

time that he received the disciplinary charges, MCF-Rush City staff confiscated his

“legal/personal logs” on grounds that Mr. Fields was logging “DOC daily

operation[s].” (Id. at 2, 8, 11 18–19.) Mr. Fields also provides some clarification in his

reply memorandum that these are the claims he is attempting to pursue. (Pl.’s Reply,

ECF No. 72.)

       Although the Court finds that Mr. Fields has given some indication of the

supplemental claims he wishes to pursue in this case, the Court agrees with the DOC

Defendants that his request should not be granted because he did not provide a

proposed supplemental pleading. Mr. Fields is not excused from following procedural

rules because he is pro se, but the Court will not deny his request merely because he failed

                                               4
to follow the exact letter of Local Rule 15.1. The problem created by Mr. Fields’s failure

to provide a proposed supplemental complaint is that it remains unclear precisely which

claims he wants to add to this case and who he intends to sue on each of those claims.

Though Mr. Fields names several individuals1 It is also unclear what factual allegations

form the basis for any claim that the existing Defendants or any additional defendants

engaged in constitutionally impermissible retaliation or discrimination. A

       Accordingly, Mr. Fields’s motion for leave to file a supplemental pleading (ECF

No. 69) is DENIED WITHOUT PREJUDICE. If Mr. Fields wishes to renew his

request to file a supplemental complaint concerning conduct that has occurred since he

filed this lawsuit, he must provide the Court with a proposed supplemental pleading

that clearly and concisely lays out the facts supporting any additional claims. Mr. Fields’s

proposed supplemental pleading must contain a caption identifying himself as the

plaintiff and naming each defendant against whom he intends to pursue supplemental

claims. The proposed supplemental pleading must be titled “Proposed Supplemental

Complaint,” and it must set forth the factual allegations in separate individually


1
       Mr. Fields lists “Sgt. M. Kunze,” “Theresa Wohlenger; Emmy Siedling
(defendants who wrote false reports); & all other who claim to be witnesses.” (ECF
No. 69 at 7–8.) He also identifies M. or E. Rasmussen (Program Director/Discipline);
Lt. Olson (Discipline Unit Supr.) (Sgt. Kunze told me Lt. Olson and him investigated
the reports) and Kunze was my hearing officer who threaten me to sign waiver I didn’t
want to nor did I commit the violations.” (Id. at 8.) Aside from Sergeant Kunze, it is
unclear what the factual basis is for Mr. Fields’s claims against each of these individuals
and allegations that certain personnel filed “false reports” must include something more
than conclusory statements.
                                              5
numbered paragraphs. Mr. Fields must file any Proposed Supplemental Complaint no

later than December 14, 2018. If Mr. Fields fails to comply with all these instructions,

the Court will not grant his request. If Mr. Fields submits a Proposed Supplemental

Complaint as discussed in this Order, the Court will construe it as a renewed motion to

file a supplemental complaint, and no later than January 11, 2019, the Defendants

shall file a response. The Defendants may simply file an answer if they believe that the

Proposed Supplemental Complaint is adequate and appropriate. Alternatively, the

Defendants may file a memorandum asserting that the plaintiff’s request for

supplementation should be denied—e.g., the Defendants may argue that Mr. Fields’s

Proposed Supplemental Complaint fails to state a claim.2

II.   Expert Request

      In Mr. Fields’s October 18th filing, he includes a request concerning expert

witnesses. Mr. Fields asks the Court “to have the following expert witnesses examine

me per recommendations 2 provide a report regarding their expert assessment:

Dr. Nadia Donchenko – Clinical Psychologist; Dr. Amanda Powers Sawyer; Mary

Kenning – PhD Psychologist.” (ECF No. 69 at 8.) The Scheduling Order provides that

each side may call up to 1 expert witness, and Mr. Fields is required to disclose the

identity of any expert witness on or before December 20, 2018. (Scheduling Order at 3,

2
      If the Defendants’ response argues that the request for leave to supplement be
denied for failure to state a claim, Defendants should endeavor to fairly interpret
Mr. Fields’s factual allegations so that they can be analyzed in the appropriate legal
context.
                                             6
ECF No. 68.) In addition, the Defendants are authorized to take 1 Rule 35 medical

examination of Mr. Fields no later than February 20, 2019. (Id. at 2.)

       It is not clear whether Mr. Fields is simply identifying an expert witness he

intends to retain on his behalf, asking the Court to appoint an expert witness for him, or

requesting that any Rule 35 medical examination be conducted by these individuals. In

their response, the DOC Defendants have not addressed this issue. The Court finds

that the DOC Defendants’ input on Mr. Fields’s request would be helpful. Accordingly,

no later than November 28, 2018, the DOC Defendants shall file a brief

memorandum addressing Mr. Fields’s request for an examination by any of the medical

professionals identified in his October 18th filing.

III.   Discovery Issues

       Mr. Fields has also raised several discovery-related matters in recent filings. The

Court addresses these submissions below.

       Statistical Records

       In his October 18th filing, Mr. Fields also asks the Court

       to order defendants to provide the following discovery for me and the
       courts to review that relevant to a racist practice: (1) request for statistical
       records of all offenders/patients from 2009 to your current response that
       were accepted/voluntary or referred (by race) into mental health unit … at
       MCF-Oak Park Heights; sex offender treatment/programming at
       MCF-Rush City/Oak Park Heights including but not limited to (those
       with exhibitionism diagnosis or symptoms, sexual abuse of an adult
       diagnosis, antisocial personality disorder, major depression disorder
       and/or psychotic symptoms; and (2) the times these races were admitted
       when were they expected parole or release date/expiration.
                                             7
(ECF No. 69 at 10.)

       Because Mr. Fields asks the Court to order production of documents, the Court

construes this request as a motion to compel production of statistical records. The

DOC Defendants assert that “to the extent Plaintiff is moving the Court to compel or

order some form of discovery, his motion is improper” because he has not certified that

he made an effort to obtain discovery without court intervention.” (Defs.’ Resp. at 2.)

       Rule 37 allows a party to move for an order compelling production if “a party

fails to produce documents or fails to respond that inspection will be permitted – or

fails to permit inspection – as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iv).

“The motion must include a certification that the movant has in good faith conferred or

attempted to confer with the person or party failing to make disclosure or discovery in

an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

       The Court will not issue an order compelling production of the requested

records for two reasons. First, there is nothing in the record to indicate that Mr. Fields

sought production of these materials pursuant to Rule 34 prior to his October 18th

filing. Mr. Fields’s reply memorandum indicates that perhaps this was the first time he

raised the issue. (See Pl.’s Reply at 2 (“At the moment I never actually filed a motion to

compel, yet—I only brought up the statistical records because I just became aware of

that while reading something.”).) Under these circumstances, an order compelling

discovery would be premature. Second, even if he has requested these documents, there
                                         8
has been no showing that Mr. Fields attempted to resolve any discovery dispute prior to

making a motion to compel. Such efforts are required before the Court will compel the

production of discovery.

      Attempts to Provide Solution to Discovery Disputes

      On October 19, 2018, Mr. Fields filed a document entitled “Plaintiff Fields

Attempt to Provide Solution to Resolve Discovery Dispute, In Response to

Defendant’s ‘Lon Augdahl, M.D.’s’ 10-11-2018 Response (Non-Compliant).” (ECF

No. 71.) This filing is addressed to Dr. Augdahl through his attorney. (Id. at 1.) Though

Mr. Fields takes issue with several of the responses he apparently received in response

to discovery requests he served on Dr. Augdahl, he does not ask the Court for any

relief. The Court instead views this as an effort to meet and confer regarding his

out-standing discovery requests, and therefore the Court will not issue any ruling with

respect to this submission.

      On October 31, 2018, Mr. Fields filed a document entitled “Plaintiff Fields

Attempt to Provide Solution Over Discovery Dispute in Response to (Defendants

Huot, Medchill, Saari, Bronsen, Smith, Titus, Larson, Lopez, Muhl – 10-9-18 response)

(Non-Compliant) I Received on 10-27-2018 (Sat).” (ECF No. 73.) This document is

addressed to “all defendants” through their attorney Steven Forrest, Assistant Attorney

General. (Id.) Again, Mr. Fields does not ask the Court for any particular relief in this

submission. Instead, he advises the Defendants’ counsel that he disagrees with several

                                            9
positions apparently taken in response to a number of discovery requests. There being

no request for relief presented to the Court, no ruling concerning any issue raised in this

document is appropriate at this time.

      IT IS SO ORDERED.


Date: November 16, 2018                           s/Katherine Menendez
                                                  Katherine Menendez
                                                  United States Magistrate Judge




                                            10
